NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1535-15T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

HAMEED S. BROOKS,

     Defendant-Appellant.
_________________________________________________

              Submitted March 28, 2017 – Decided July 6, 2017

              Before Judges Messano and Grall.

              On appeal from the Superior Court of New
              Jersey,   Law   Division,  Camden County,
              Indictment No. 14-12-3721.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Stefan Van Jura, Deputy Public
              Defender, II, of counsel and on the brief).

              Mary Eva Colalillo, Camden County Prosecutor,
              attorney   for   respondent   (Jason   Magid,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Following a jury trial, defendant Hameed S. Brooks was found

guilty of third-degree escape, N.J.S.A. 2C:29-5(a), and sentenced

to a five-year term of imprisonment with a two-and-one-half-year
period of parole ineligibility.       The evidence adduced by the State

revealed that on January 31, 2014, defendant was a resident of

Hope Hall, a "transitional" halfway house in Camden.              Hope Hall

is operated by a non-profit agency and accepts prisoners from the

Department   of   Corrections       (the   DOC),    providing    them     with

counseling and employment services in a residential setting.

     Defendant entered Hope Hall on January 7, having previously

been incarcerated at Bayside State Prison.                Upon entering the

facility, defendant was advised of its rules and regulations, one

of which prohibited any "[e]scape or unauthorized absence from

work assignment or the facility."            Defendant signed a copy of

these rules and regulations.1

     Hope Hall's program manager explained that the facility's

alarm sounded at 12:45 a.m. on January 31, 2014, signaling an

emergency exit side door had been opened. A count of the residents

revealed defendant was missing.            A search of defendant's room

indicated his personal belongings were gone.

     Although a one-and-one-half-story-high fence surrounded the

facility, one gate was always kept open.            Hope Hall maintained a

midnight   curfew,   and,   while   residents      were   sometimes   granted

furloughs to work, and there were frequent comings and goings from


1
  The document was admitted into evidence at trial but is not part
of the appellate record.

                                      2                               A-1535-15T3
the facility, defendant was not eligible for furlough because he

had been at Hope Hall for such a short time.         He was not permitted

to leave the facility at all.             Hope Hall contacted DOC, which

issued a warrant for defendant’s arrest. Defendant never returned,

and the Camden County Police Department apprehended him on April

1.

     Defendant   elected   not   to       testify.    During   the    charge

conference, defense counsel requested the judge charge the jury

on obstructing the administration of law or other governmental

function by flight.   See N.J.S.A. 2C:29-1(a) ("A person commits

an offense if he purposely obstructs, impairs or perverts the

administration of law or other governmental function or prevents

or attempts to prevent a public servant from lawfully performing

an official function by means of flight . . . .").        Defense counsel

acknowledged that obstruction was not a "lesser-included" offense

of escape.   Rather, he argued the jury could reject the State's

contention that defendant was in custody, while at the same time

concluding defendant's absence "shut down the facility for a while

and so he obstructed [its] ability to function as a government

agency."

     The judge determined there was "no rational basis" for the

charge "based on the facts" of the case.          She denied the request.



                                      3                              A-1535-15T3
     In summation, defense counsel argued, among other things,

that defendant may not have "kn[own] he was in custody," or simply

missed curfew.   He argued the written rules of the facility were

ambiguous, and DOC imposed administrative discipline on defendant

for his unauthorized absence, suggesting defendant was unaware he

could be subject to criminal charges.

     The judge's jury instructions essentially followed verbatim

Model Jury Charge (Criminal), "Escape, N.J.S.A. 2C:29-5a" (2006).

The jury found defendant guilty of the sole count in the indictment

charging him with escape.

     Before us, defendant argues in a single point:

          THE TRIAL COURT'S ERRONEOUS DECISION TO DENY
          DEFENDANT'S REQUEST FOR A JURY CHARGE ON THE
          LESSER   OFFENSE  OF   OBSTRUCTION  REQUIRES
          REVERSAL OF THE ESCAPE CONVICTION.

Having considered this contention in light of the record and

applicable law, we affirm.

     "Whether an offense is an included offense of another charge

requires a comparison of the statutory elements of each charge."

State v. Thomas, 187 N.J. 119, 129 (2006).   Defendant acknowledges

obstruction is not a lesser-included offense of the crime of

escape.

     "In contrast, related offenses are those that 'share a common

factual ground, but not a commonality in statutory elements, with


                                 4                          A-1535-15T3
the crime[] charged in the indictment.'"     State v. Maloney, 216
N.J. 91, 107 (2013) (quoting Thomas, supra, 187 N.J. at 132).      "A

court may instruct on a related offense when        'the defendant

requests or consents to the related offense charge, and there is

a rational basis in the evidence to sustain the related offense.'"

Id. at 108 (quoting Thomas, supra, 187 N.J. at 133). "The evidence

must present adequate reason for the jury to acquit the defendant

on the greater charge and to convict on the lesser."      State v.

Brent, 137 N.J. 107, 118-19 (1994).

     In pertinent part, an actor commits the disorderly persons

offense of obstruction if he "purposely obstructs, impairs or

perverts the administration of law or other governmental function

. . . by means of flight."   N.J.S.A. 2C:29-1(a) (emphasis added).

In this case, to justify charging the jury on obstruction, the

evidence must have supported the jury's finding beyond a reasonable

doubt that defendant fled Hope Hall, for the purpose of obstructing

a governmental function and, his flight, actually obstructed a

governmental function.   Model Jury Charge (Criminal), "Obstructing

Administration of Law or Other Governmental Function, N.J.S.A.

2C:29-1" (2000).

     Under our Criminal Code, "[a] person acts purposely with

respect to the nature of his conduct or a result thereof if it is

his conscious object to engage in conduct of that nature or to

                                 5                          A-1535-15T3
cause such a result."         N.J.S.A. 2C:2-2(b)(1).           "Where an offense

requires purpose, the result must be the kind of result designed

by the actor[.]"        Cannel, New Jersey Criminal Code Annotated,

comment 4 on N.J.S.A. 2C:2-3 (2016-17).

      Here,    there    was   no   evidence         to   rationally   support    the

conclusion that defendant's "conscious object" in fleeing Hope

Hall was to obstruct the operation of the facility.                      Instead,

after being in the facility only a few short weeks, defendant left

during the early morning hours through a side entrance, took all

his belongings with him and never returned.                    All the evidence

pointed to defendant's singular purpose being his escape, without

concern for what, if any, effect it would have on Hope Hall or its

staff.   Moreover, there was scant evidence that the operation of

the   facility    was   impaired     in       any   significant   way,   or     that

defendant's escape impacted other residents of Hope Hall.

      In short, we agree there was no "rational basis in the

evidence to sustain the related offense" of obstruction by flight.

Maloney, supra, 216 N.J. at 108 (quoting Thomas, supra, 187 N.J.

at 133).      The judge, therefore, did not err by refusing to give

jury instructions on that offense.

      Affirmed.




                                          6                                A-1535-15T3